705 S.E.2d 382 (2010)
RAYMOND
v.
NC POLICE BENEVOLENT ASS'N INC., et al.
No. 230PA10-1.
Supreme Court of North Carolina.
December 20, 2010.
Kenneth R. Hunt, Asheville, for N.C. Police Benevolent Ass'n et al.
Frank J. Contrivo, for Raymond, Langdon B.
Katherine Lewis Parker, for North Carolina Advocates for Justice et al.
Joseph M. McGuinness, William J. Johnson, for National Association of Police Organizations.
The following order has been entered on the motion filed on the 16th of December 2010 by National Association of Police Organizations for Leave to Participate in Oral Argument:
"Motion Allowed by order of the Court in conference this the 20th of December 2010."